NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 TAURICE LEON SINGLETON, Appellant.

                             No. 1 CA-CR 16-0160
                               FILED 3-16-2017


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-116539-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Gracynthia Claw
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence Blieden
Counsel for Appellant
                          STATE v. SINGLETON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Maurice Portley and Judge Patricia A. Orozco joined.1


T H U M M A, Judge:

¶1           Taurice Singleton appeals his conviction and resulting
probation grant for unlawful flight from a law enforcement vehicle,
claiming there was insufficient evidence to support the conviction. Having
shown no reversible error, his conviction and probation grant are affirmed.

                FACTS2 AND PROCEDURAL HISTORY

¶2             In April 2015, Singleton borrowed his neighbor’s truck to pick
up a box spring for his 5-year old son at a nearby store. His son
accompanied him to the store. When they arrived, Singleton had his son sit
in the truck to eat while he went inside to get the box spring.

¶3            While Singleton was inside the store, watching his son
through the window, two uniformed police officers noticed his son sitting
unattended in the truck. One officer spoke with the child and Singleton then
came out of the store and spoke with the officer. After taking down
Singleton’s information, the officers left to respond to an unrelated call. On
the way to that unrelated call, the officers ran Singleton’s information and
discovered he had a suspended license. When the unrelated call was
cancelled, the officers went back to find Singleton.

¶4           While driving east in their marked police car, the officers saw
Singleton driving west. The officers activated their overhead emergency
lights and made a U-turn over a median to pull-up behind Singleton. Both


1 The Honorable Maurice Portley and Honorable Patricia A. Orozco, Retired

Judges of the Court of Appeals, Division One, have been authorized to sit
in this matter pursuant to Article VI, Section 3 of the Arizona Constitution.

2 This court “view[s] the facts in the light most favorable to sustaining the
jury’s verdict and resolve[s] all reasonable inferences against [Singleton].”
State v. Lopez, 209 Ariz. 58, 59 ¶ 2 (App. 2004).



                                      2
                            STATE v. SINGLETON
                             Decision of the Court

vehicles then stopped at a red stop light, the officers in their marked police
car with activated lights directly behind Singleton. When the stop light
turned green, Singleton drove away. The officers followed with emergency
lights still activated and briefly used their sirens twice in a further attempt
to get his attention, believing Singleton was probably heading toward his
home. In the end, Singleton drove about a mile, going through several
intersections, making turns, obeying traffic laws and eventually pulling
into a driveway near his home.

¶5              Approximately three minutes after the officers first activated
their lights, Singleton pulled into his neighbor’s driveway. At this point, the
officers arrested Singleton. During his conversation with the officers,
Singleton explained that he did not stop immediately because “he wanted
to get his son to a safe place.” He also admitted that he knew his license was
revoked and that he knew the officers were behind him while he was
driving, although he did not specify when he first noticed the officers.

¶6              At trial, Singleton testified that he did not realize the officers
were behind him until he had pulled into his neighborhood. Singleton and
his neighbor testified that Singleton had called his neighbor twice before
pulling into the driveway. During the first call, Singleton wanted to talk
about his interaction with the police at the store, but the neighbor had to
cut the call short. During the second call, shortly after the neighbor ended
the first call, Singleton told his neighbor police officers were behind him
and he needed him to take care of his son. Singleton testified that he spoke
with another person on the phone before making either call to his neighbor.

¶7            Singleton was indicted on one count of unlawful flight from a
law enforcement vehicle, a Class 5 felony. After motion practice, a hearing
in which his statements were determined not to be in violation of Miranda
v. Arizona, 384 U.S. 436 (1966) and a three-day trial, where Singleton
unsuccessfully moved for a judgment of acquittal, the jury found him
guilty. The court suspended his sentence and he was placed on
unsupervised probation for 18 months. This court has jurisdiction over
Singleton’s timely appeal pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A) (2017).3




3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        3
                           STATE v. SINGLETON
                            Decision of the Court

                               DISCUSSION

¶8             Although unlawful flight from a law enforcement vehicle has
three statutory elements, on appeal, Singleton only disputes whether the
State proved one element: that he willfully fled or attempted to elude the
law enforcement vehicle. See A.R.S. § 28-622.01. Singleton argues because
there was “no evasive driving and otherwise completely lawful behavior,
there is no evidence to support the” guilty verdict. Essentially, according to
Singleton, because the distance and time of the pursuit were short, and he
obeyed all traffic laws and made no attempt to evade the police, there is
insufficient evidence to prove he willfully fled the law enforcement vehicle.

¶9             This court will disturb a jury’s verdict based on insufficiency
of the evidence only “where there is a complete absence of probative facts
to support the conviction.” State v. Large, 234 Ariz. 274, 277 ¶ 8 (App. 2014)
(citations omitted). This court will review the sufficiency of evidence to
“determine if substantial evidence existed to support the jury verdict.” State
v. Cornman, 237 Ariz. 350, 356 ¶ 21 (App. 2015). “Substantial evidence is
‘more than a “mere scintilla”‘ of evidence that ‘reasonable persons could
accept as sufficient to support a guilty verdict beyond a reasonable doubt.’”
Id. (citations omitted). Even if this court would have reached a different
conclusion than the jury, this court only considers whether there is a
“complete absence” of evidence to support the jury’s conclusion. State v.
Carlisle, 198 Ariz. 203, 206 ¶ 11 (App. 2000).

¶10            Singleton testified he did not see the police car until he was in
his neighborhood, which he claims negates the willfulness element. The
officers, however, testified they could see inside the truck, did not believe
his view was obstructed and that, although he spoke freely with the officers
and explained other reasons for his failure to stop, Singleton did not
mention to the officers that he didn’t see them until they entered his
neighborhood. The jury properly was charged with resolving this
conflicting testimony, and this court does not re-evaluate that resolution.
See State v. Lewis, 224 Ariz. 512, 516 ¶ 21 (App. 2010) (“‘The finder-of-fact,
not the appellate court, weighs the evidence and determines the credibility
of witnesses.’”) (citation omitted). Although Singleton also asserted he did
not pull over immediately out of fear for his son’s safety, the jury could
reasonably have concluded that, even if true, it was not reasonable to
believe police officers would leave his son alone on the side of the road.
This is particularly so given the officers had expressed concern for the son’s
wellbeing less than an hour earlier at the store.




                                       4
                           STATE v. SINGLETON
                            Decision of the Court

¶11             That Singleton obeyed other traffic laws and the pursuit was
of short duration and distance are of no moment. Arizona requires neither
long duration nor the breaking of other traffic laws to show unlawful flight
from a law enforcement vehicle. See, e.g., State v. Fogarty, 178 Ariz. 170, 171
(App. 1993) (holding “any refusal to stop on command of an officer who is
in a police car violates the felony flight statute” and affirming an unlawful
flight conviction when the defendant drove slowly, did not violate any
traffic laws and the pursuit was of short duration); State v. Gonzalez, 221
Ariz. 82, 83 ¶ 3 (App. 2009) (affirming unlawful flight conviction when
officer and defendant drove at slow speeds, the defendant pulled over
across the street from his house and “the pursuit lasted ‘a minute or less’”);
State v. Fiihr, 221 Ariz. 135, 136 ¶ 5 (App. 2008) (similar); State v. Martinez,
230 Ariz. 382, 383 ¶ 2 (App. 2012) (affirming unlawful flight conviction
when officer “discontinued the pursuit after a few moments”).

¶12          On this record, the evidence is sufficient for a reasonable
person to find guilt beyond a reasonable doubt. See Cornman, 237 Ariz. at
356 ¶ 21. Accordingly, Singleton has not shown there was insufficient
evidence to support his conviction.

                               CONCLUSION

¶13          Because Singleton has shown no reversible error, his
conviction and probation grant are affirmed.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         5